Name: Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|31987R1381Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels Official Journal L 132 , 21/05/1987 P. 0009 - 0010 Finnish special edition: Chapter 4 Volume 3 P. 0003 Swedish special edition: Chapter 4 Volume 3 P. 0003 *****COMMISSION REGULATION (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities (1), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 13 thereof, Whereas Article 4 (e) and (f) of Regulation (EEC) No 2057/82 provides for the adoption of detailed rules for marking, identification and certification of fishing vessels; Whereas it is necessary to establish common rules for the marking and identification of Member States' fishing vessels and their gear so that these can be easily identified; Whereas it is necessary that the main characteristics of certain fishing vessels be entered in official documents which are made available for control; Whereas it is necessary that official documents be kept on board certain fishing vessels indicating the capacity of the fishrooms and chilled or refrigerated sea-water tanks, in order to allow an accurate estimation of the catches on board; Whereas, under Article 14 of Regulation (EEC) No 2057/82, Member States may take national control measures which go beyond Community requirements, provided that they comply with Community law and are in conformity with the common fisheries policy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 Fishing vessels flying the flag of, or registered in, a Member State shall be marked as follows: 1. The letter(s) of the port or district in which the vessel is registered and the number(s) under which it is registered shall be painted or displayed on both sides of the bow, as high above the water as possible so as to be clearly visible from the sea and the air, in a colour contrasting with the ground on which they are painted. For vessels over 10 metres but not over 17 metres in length, the height of the letters and numbers shall be at least 25 centimetres with a line thickness of at least 4 centimetres. For vessels over 17 metres in length, the height of the letters and numbers shall be at least 45 centimetres, with a line thickness of at least 6 centimetres. The flag State may require the international radio call sign (IRCS), or the letters and numbers of registration, to be painted on top of the wheelhouse, so as to be clearly visible from the air, in a colour contrasting with the ground on which it is painted. 2. As from 1 January 1990, the contrasting colours shall be white and black. 3. The letters and numbers painted or displayed on the vessel shall not be effaced, altered, allowed to become illegible, covered or concealed. Article 2 1. Small boats carried on board fishing vessels flying the flag of, or registered in, a Member State shall be marked with the letter(s) and number(s) of the vessel to which they belong. 2. Marker buoys and similar objects floating on the surface and intended to indicate the location of fishing gear shall be clearly marked at all times with the letter(s) and number(s) of the vessel to which they belong. Article 3 1. Each fishing vessel over 10 metres in length shall carry on board documents, issued by a competent authority of the Member State in which it is registered, showing at least the following elements: - its name, if any, - the letter(s) of the port or district in which it is registered, and the number(s) under which it is registered, - its international radio call sign, if any, - the names and addresses of the owner(s) and, where applicable, the charterer(s), - its length, engine power and, for vessels which entered into service on or after 1 January 1987, date of entry into service. 2. Vessels over 17 metres in length shall keep on board up-to-date drawings or descriptions of their fish rooms, including an indication of their storage capacity in cubic metres. All vessels with chilled or refrigerated sea-water tanks shall keep on board a document indicating the calibration of the tanks in cubic metres at 10 centimetre intervals. The documents refered to in the two previous sub-paragraphs shall be certified by a competent authority. 3. Any modification of the characteristics contained in the documents referred to in paragraphs 1 and 2 shall be certified by a competent authority and the method by which any modification of engine power has been carried out clearly explained. 4. Except with regard to length and engine power, the provisions of this Article in respect of the issue of documents by a competent authority shall apply from 1 January 1990. The provisions with regard to length and engine power shall apply from 1 January 1990 in the case of fishing vessels entering into service or modified on or after 1 October 1987, and from 18 July 1994 in the case of other fishing vessels. Until 1 January 1990 or 18 July 1994, as the case may be, and in the absence of such documents, the relevant certification shall be established and signed by the vessel owner. 5. The documents referred to in this Article shall be produced for the purposes of control upon request of the inspectorate of a Member State. Article 4 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1987. For the Commission AntÃ ³nio CARDOSO Ã  CUNHA Member of the Commission (1) OJ No L 220, 29. 7. 1982, p. 1. (2) OJ No L 376, 31. 12. 1986, p. 4.